Bleckley, Judge.
1. Garnishment directed to the son, the payee and holder of the renewal notes, would have been an unsafe remedy, because the son claims the notes as his own, and is insolvent; and because these new notes, treated as property, never belonged to the father. Garnishment directed to the maker of the notes would not be appropriate, because his now apparent creditor is the son. The maker is under express contract, by the last notes, to pay to the son, and it is only in equity, or upon equitable principles, that he is liable to the father, or rather to the father’s creditors. Besides, taking the whole case, there is, if the bill be true (and the demurrer admits it), a fraud to deal with, committed by father and son together ; and, in cases of fraud, equity has concurrent jurisdiction with courts of law — Code, §3112; and see 16 Ga., 137.
2. On the statute of limitations, the case is not altogether clear; but, treating the original notes as still unpaid, the statute seems not in the way. Those notes had not been mature six years when the bill was filed. And the plaintiff’s judgment was not dormant. One living debt comes against another living debt for satisfaction. An apparent obstacle was placed between the two some eight years before the movement to bring them together was attempted. But this obstacle was only incidentally involved in the suit. The main object of the bill is to collect money equitably subject to pay the plaintiff’s judgment; and the difficulty raised re*403lates only to the shell or covering which envelopes the obligation to pay that money. Let the shell stay with the' party who has it. This proceeding is not a suit for the notes, but for the fund. Let the son keep the new notes, but, if the bill be true, let the complainant have the money, as money still equitably owing on the old ones, and let the maker of the two sets of notes, be protected by injunction against paying a second time. This will do equity as to all parties, and carry the money where it ought to go.
Judgment affirmed.